BT

SLAB OUNEED strares DistRiet Cooker "ORIGIN |

 
 

 

a

sig AUG 1g PHP: ron DIVISION 53

  

ade ¢
terete es Sune
ivy EOP erence =’)
RAD SlkucHac RACD.6 MancGwh BD 2 va. Wasco suct
Plaintiff vrpe ARE BED ats WARES GaSe Sega ree logo Pyeere

ve Ache hipcs MWeeterrcy Me Bor 2 \ACN —\ WS a

SEENE es re treme Leona Serre rales, Dagc ase Number Rendon Conary
~ Se Tote UOeE 2 , PRasce ctce Oi SERARTHEN) , LAS Tey,
Defen ms

,Cencert
AATREST PAH CPRevEc ZTPaew ZELRV CES {
ee W ABH Lavo urea ACTTARARENS , SECEN ASTRAL eee,

 

     

   

 

 

vo eh &

 

oh- ows \ ao, Nod Dart Vere a. CMOwiges

 

eeuick alee, Nex Co. Vaasa he ci cNo Bx

*Attach additional pages as needed

 

Date ce\\ & \ De\Q
Signature Waritica ck =f,

 

Print Name “Dd EVARWA Yow SA ANCE A

Address 2

 

City, State, Zip FRY ¢ce: * TxA G “sete
Telephone ~ ~ AAK— RAL
19-cv-01743-N-BT Document 7 Filed 08/16/19 Page 2of7 PagelD 19
*Adaifional Paseo)

nh OM O94 INI@g 2 eo. Kohe,_ Loe. Shs CAN cenmeres

~

©
baad Se’ ere eM" e “SEERA Loe cl. SZ Nie a4 we Mie ces |}

 

 

 

 

 

 

=)
rae eeQrc) ko, key Masrlook, \ ery Seach ex,
cakpe ahs 5 Lwlres Mice cores ykBice ek SONS... Treiticg omaha
SNe cwines corel hail peel Roewcch ou hee uo

Anckiee inn Se feta reece Selo Wi) Soker{_coacel

 

 

 

 

alpen Westy esse) CBee <) ZC hous | Kole
whe cp eel See Perens solRee Ot Acs che Qs ccf Sesion:
mec - ~Lsh-- ot ‘ Mey. 4 SHA noe hofalcue “A

 

 

 

 

 

 

 

 

=m Nal AS CC wMle Dues poe Baca Wee UOSIo he aX,
Reecsoh Fehrs hey a2 ed Gotha Peerangea: a Were ot
hs _Seeg throngs ~ corrclacieh Sher Gaot jena de moef)
Woges, Nene oS mV > lh is. Pet : Ag « y §2 <a dnst
he fa “Hac wi along wows “bene Ace ones Panes, Sasalle,
Mou Nice, Bay Ya Be Np elhy . Rog ‘ Aragon oli, 2 Nae Worle

6 Aivuro tase Carlee ae Semele axe y aie thoewg Cone

 

 

 

 

 

 
 

Case 3:19-cv-01743-N-BT Document 7 Filed 08/16/19 Page 3of7 PagelD 20
* Additional Page(s)

ticho ol cabo ZN filers COEGig booing Sruce bel
Polis >We : 3

_— “» 0. t- . me . . v z
teh bacs cpio Aoo0¢: 205 Laf> og \h oepeall, ,

ae , 3 :
Ser" og Cerca e~ Yo ¢
SLE — CA SHA NG oy bes, bdo nia Mop)
Wr oh le ge. |

 
 

SrA We oe.> tent of
aes ieee Lilie bes)

Peet ithec ~Unove azar Vesey,
“5 Ages, ce bets ema ce Ree Ce elong, |

CP 5 aa AL ‘ al <<
PAIN ry dice wes ch fioreesics, Qo c x
‘ . 2 Ore >. 2

—

 

Pt

2} 9 Sh Cnc Ko Ups West, ro

z

A)
ss,
CO ww NroroN be to Ag

‘
eet

 

 

 

 

 

 

 

 

 

 

 

 

 
CMRT

(Complete and true signature holder,

U.S. CITIZENSHIP AND IMMIGRATION SERVICES
_@%° IRVING, TEXAS _ ae 0” DECEMBER 10, 2018

ALTERATION OR MISUSE OFTHIS DOCUMENT IS
A FEDERAL OFFENSE AND PUNISHABLE BY LAW

 

 
Ca ae to Oy Aes ee

STATE OF TEXAS

 

FEMALE.
b. If Plural Birth, Born fst,

 

 

 

 

 

 

 

 

 

 

 

8b. [] Attendant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae TAT ANY ALTERATION C AGU OP Nae

 
 

 

STATE OF TEXAS
(ET, Chis

 

 

 

 

 

 

 

/
12. Birthplace (state: Territory or Foreign Country)

 

 

 

 

 

DENTON --
datdaside City Limits .

 

 

 

 

 

 

 

DEN) \ Rolie alg ele anlioROl a anlal or Nats

 
 

 

 

i id
JS 44 (Rev. 06/17) - Case 3 a6 “bis | Gi) a
3-N-BT.

provided by
purpose of initiating the civil docket sheet.

VTE COVER SHEET Rage 7of7

The JS 44 civil cover Case 3 and it ¢ information contained herein neither replace nor supplement the filing and service of
local rules of. court. This form, approved by the Judicial Conference of the United States in September 1974" is required for
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

  

Page lip} eat S,

adings or other papers as require

6 2019

aw, exceptias

the use of the Clerk of Court for the

CLERK IS DISTeict caer

 

I (a) PLAINTIFFS

SA estgen., y Boas \ \K Rie -
\ beri enh onne
(b) County of Nesaorte of First Listed Plaintiff Cees
(EXCEPT IN U.S. PLAINTIFF CASES)

BEL

(¢) Attorneys (Firm Name, Address, and Telephone Number)

ee

NOTE:

 

DEFENDANTS 4) @ Coed

So See} ion,
yeas \ enn ch Secs
County of Residence of First Listed Defendant WS Aoo rng

Attorneys (if Known)

 

iSIR! E

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(For Diversity Cases Only)

PTF

s!

Citizen of This State

Citizen of Another State

Citizen or Subject of a
Foreign Country

3

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

DEF PTF DEF

© 1 Incorporated or Principal Place ew o4
of Business In This State

2 pK 2 Incorporated and Principal Place os 05

of Business In Another State

O 3 Foreign Nation

16 =e

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)
1. U.S. Government ‘eS Federal Question
Plaintiff (U.S. Government Not a Party)
* U.S. Government ¥ 4 Diversity
Defendant (Indicate Citizenship of Parties in Item II])
IV. NATURE OF SUIT (Place an “X” in One Box Only)

CONTRACT =

         
    
   

 

a GRIST

110 Insurance PERSONAL INJURY PERSONAL INJURY
120 Marine 310 Airplane 365 Personal Injury -
© 130 Miller Act 315 Airplane Product Product Liability
140 Negotiable Instrument Liability 367 Health Care/
C1 150 Recovery of Overpayment 20 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
31 Medicare Act 330 Federal Employers’ Product Liability
152 Recovery of Defaulted Liability S08 Asbestos Personal
Student Loans 40 Marine Injury Product
(Exciudes Veterans) 345 Marine Product Liability
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran’s Benefits
OC 160 Stockholders’ Suits
© 190 Other Contract

(1 350 Motor Vehicle

370 Other Fraud >
© 355 Motor Vehicle

CO 371 Truth in Lending

Product Liability - 380 Other Personal
CF 195 Contract Product Liability 60 Other Personal Property Damage
(J 196 Franchise Injury 11 385 Property Damage
P 362 Personal Injury - Product Liability

  

 

Medical Malpractice

  

   
 

qo 210 Land Condemnation
{F 220 Foreclosure
& 230 Rent Lease & Ejectment

@-440 Other Civil Rights
441 Voting
YP 442 Employment

Habeas Corpus:
© 463 Alien Detainee
1 510 Motions to Vacate

  

© 240 Torts to Land iP 443 Housing/ Sentence
245 Tort Product Liability Accommodations 530 General
1 290 All Other Real Property 0) 445 Amer. w/Disabilities - Boos Death Penalty
Employment Other:
446 Amer. w/Disabilities -] 1 540 Mandamus & Other
Other 50 Civil Rights

© 448 Education 555 Prison Condition
=. $ & 560 Civil Detainee -
f eer Noe mo Conditions of

 

 

    
     
   

625 1s Drug Related Seizure
. of Property 21 USC 881
1 690 Other

  
   
  
 
 
  
   
 
 
 

0710 Fair Labor Stderde
Act

720 Labor/Management
Relations

0 740 Railway Labor Act

©} 751 Family and Medical

Leave Act

Other Labor Litigation

791 Employee Retirement

Income Security Act

 

@ 462 Naturalization Application
465 Other Immigration
Actions

 

  

  
  
 
 
  
 
 

422 Appeal 28 USC 158
423 Withdrawal

28 USC 157

  
 

820 Copyrights

© 830 Patent

CI 835 Patent - Abbreviated
New Drug Application

oq sc qrademark

a a HIA Gas

C862 Black Lung (923)

1 863 DIWC/DIWW (405(g))
1 864 SSID Title XVI

(J 865 RSI (405(g))

0 870 Taxes aU S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

Click here for: Nature of Suit Code Descriptions

 
 
     
  
   
 

SECURIFY 7]

  

    

   

   

OC 375 False Claims Act

376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

) 410 Antitrust

@ 430 Banks and Banking

O 450 Commerce

© 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

( 480 Consumer Credit

0 490 Cable/Sat TV

WL 850 Securities/Commodities/
Exchange

C890 Other Statutory Actions

O 891 Agricultural Acts

© 893 Environmental Matters

@ 895 Freedom of Information

Act

O} 896 Arbitration

G 899 Administrative Procedure

Act/Review or Appeal of

Agency Decision

950 Constitutionality of

State Statutes

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

 

 

 

 

 

 

 

“pl Original 112 Removed from [ 3  Remanded from 1 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under whigh you are filing (Do not cite Jurisdictional statutes unless diversity):
CPV tay co & LISTED GATES OE Rete ow a
VI. CAUSE OF ACTION e
Brief description of cause: ~. -~
VEaRtew WAC an Maan wte AR SY.
VIT. REQUESTED IN [CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in Complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VII. RELATED CASE(S)
IF ANY (Bee mmsirnctions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG, JUDGE
